DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 06/01/2020, Claims 1-38 and 62-81 have been cancelled, and Claims 39-61 and 82-83 are pending.

Claim Objections
Claims 42 and 83 are objected to because of the following informalities:
Claim 42 is missing the word “The” to start the claim.
Claim 83 recites in Line 8 “to prevent or or” which has a duplicate term “or”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-61 and 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the airway diameter" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 40-61 are rejected for incorporating errors from a parent claim by dependency.
Claim 52 recites the limitation "the dual channel" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 82 recites the limitation "the airway diameter" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 39-42, 46, 49, 53, 55-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyhan (US PGPub 2011/0301483).
Regarding Claim 39, Beyhan teaches a method of treating a patient with emphysema (Abstract, Paragraph ) comprising: 
creating an airway bypass passage in a wall of a target location in an airway of a lung of the patient (Paragraph 0046), 
deploying an airway expander (120) in the target location in the airway (Figure 1 and 2; Paragraph 0016), 
expanding the airway expander (120) to expand the airway bypass passage by expanding the airway diameter (Paragraph 0016 states that element 120 is an occluder, and it is the Examiners position that an occluder will expand the vessel to a maximum diameter in order to function as an occluder).
Regarding Claim 40, Beyhan teaches the method of claim 39 wherein the step of creating an airway bypass passage comprises delivering an airway cutting device through the patient's airway to the target location and cutting a fenestration (Paragraph 0046).
Regarding Claim 41, Beyhan teaches the method of claim 40 wherein the delivering step comprises delivering through a bronchoscope (Paragraph 0033).
Regarding Claim 42, Beyhan teaches the method of claim 40 wherein the delivering step comprises delivering through a sheath (Paragraph 0033 states the device is held within a bronchoscope not shown).
Regarding Claim 46, Beyhan teaches the method of claim 39 wherein the airway expander is placed longitudinally in the airway (Figure 2).
Regarding Claim 49, Beyhan teaches the method of claim 39 wherein the airway expander comprises a middle region having a circumference that is larger than the circumference of the airway in its expanded state, optionally 1 to 5 mm larger, 1 to 3 mm larger, or 10% to 30% of the circumference of the airway (Paragraph 0033; Figures 1B-1D).
Regarding Claim 53, Beyhan teaches the method of claim 39 wherein the airway expander comprises at least one one-way valve that allows air to expel from the airway bypass passage but not enter it (Paragraph 0018 and 0043; Figures 5B-5C).
Regarding Claim 55, Beyhan teaches the method of claim 39 wherein the airway expander comprises a one-way valve that allows air to expel from the airway but not enter it (Figure 5B).
Regarding Claim 56, Beyhan teaches the method of claim 39 further comprising a step of expanding the airway expander a repeated time, optionally comprising delivering a dilating balloon to the airway expander and inflating the dilating balloon to apply pressure to the inside of the airway expander (Paragraph 0016).

Claim(s) 39-42, 44, 46, 49-61 and 82-83 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US PGPub 2005/0096529).
Regarding Claim 39, Cooper teaches a method of treating a patient with emphysema (Abstract, Paragraph 0003) comprising: 
creating an airway bypass passage in a wall of a target location in an airway of a lung of the patient (Figure 1D and Figure 1 F; Paragraph 0060 and 0066) (see Also Figure 3A; Paragraph 0079), 
deploying an airway expander (218)(302) in the target location in the airway (Figure 1D and Figure 1F; Paragraph 0066-0067) (Figure 3A; Paragraph 0079), 
expanding the airway expander (218)(302) to expand the airway bypass passage by expanding the airway diameter (see Paragraph 0024 and 0079; see Figure 1D and 1F and 3A)
Regarding Claim 40, Cooper teaches the method of claim 39 wherein the step of creating an airway bypass passage comprises delivering an airway cutting device through the patient's airway to the target location and cutting a fenestration (Figure 3A; Paragraph 0079).
Regarding Claim 41, Cooper teaches the method of claim 40 wherein the delivering step comprises delivering through a bronchoscope (Paragraph 0036 and 0061).
Regarding Claim 42, Cooper teaches the method of claim 40 wherein the delivering step comprises delivering through a sheath (Paragraph 0036 and 0061 in which the endoscope is the sheath).
Regarding Claim 44, Cooper teaches the method of claim 39 wherein the airway cutting device is a deployable blade (504) deployed by a balloon (506), a pull wire, retracting a sheath, or a stent (see Figures 5B and 5C; Paragraph 0114).
Regarding Claim 46, Cooper teaches the method of claim 39 wherein the airway expander is placed longitudinally in the airway (Figure 1G and 5C).
Regarding Claim 49, Cooper teaches the method of claim 39 wherein the airway expander comprises a middle region having a circumference that is larger than the circumference of the airway in its expanded state, optionally 1 to 5 mm larger, 1 to 3 mm larger, or 10% to 30% of the circumference of the airway (see Figure 2B).
Regarding Claim 50, Cooper teaches the method of claim 39 wherein the airway expander is a stent or a helical wire (see Figures 5A-5C).
Regarding Claim 51, Cooper teaches the method of claim 39 wherein the airway expander is a stent, which can be a single channel structure or dual channel structure (Figures 5A-5C).
Regarding Claim 52, Cooper teaches the method of claim 39 wherein for the dual channel stent, the wall of at least one channel of the stent is covered by membrane (Paragraph 0112-0113).
Regarding Claim 53, Cooper teaches the method of claim 39 wherein the airway expander comprises at least one one-way valve that allows air to expel from the airway bypass passage but not enter it (Paragraph 0130; Figure 5U).
Regarding Claim 54, Cooper teaches the method of claim 53 wherein the one-way valve is a membrane (Figures 5U and 5V; Paragraph 0130-0131) .
Regarding Claim 55, Cooper teaches the method of claim 39 wherein the airway expander comprises a one-way valve that allows air to expel from the airway but not enter it (Figures 5U and 5V).
Regarding Claim 56, Cooper teaches the method of claim 39 further comprising a step of expanding the airway expander a repeated time, optionally comprising delivering a dilating balloon to the airway expander and inflating the dilating balloon to apply pressure to the inside of the airway expander (Paragraph 0156).
Regarding Claim 57, Cooper teaches the method of claim 39 wherein the target location is a generation 4 or higher airway (see Figure 1F which goes into the gas blood interface).
Regarding Claim 58, Cooper teaches the method of claim 39 wherein the airway expander and the cutting device are the same device (Figure 3A).
Regarding Claim 59, Cooper teaches the method of claim 39 wherein the step of making the airway bypass passage is accomplished during the step of deploying the airway expander (Figure 3A).
Regarding Claim 60, Cooper teaches the method of claim 39, wherein the target location is adjacent emphysematous lung parenchyma (Paragraph 0032, 0060, and 142).
Regarding Claim 61, Cooper teaches the method of claim 39, any one of the preceding claims wherein the target location is adjacent a hyper-inflated portion of lung parenchyma (Figure 1F).
Regarding Claim 82, Cooper teaches a method of reducing a volume of a target section of a lung by at least collapsing or partially collapsing the target section of the lung (Paragraph 0062), the method comprising steps of: 
delivering within an airway leading to the target section an intra-bronchial valve device (220) having an obstructing member (218) supported on a support structure, the obstructing member (220) being configured to preclude air from being inhaled into the target section, while allowing air to be exhaled from the target section (via element 214), the valve device further comprising at least one airway expander configured to expand the airway diameter, the airway expander configured to bypass natural airways by creating and supporting a fenestrated air passage into lung parenchyma (see Figure 1F).
Regarding Claim 83, Cooper teaches a method for lung volume reduction  (Paragraph 0062 and Paragraph 0017) comprising steps of: 
creating an airway bypass passage between a targeted area of lung parenchyma adjacent to a targeted airway by forming a fenestration in a wall of the targeted airway at a site of the airway bypass passage (see Figure 5A); and 
after the formation of the fenestration in the airway wall, implanting at least one airway expander configured to expand a diameter of the targeted airway at the site of the airway bypass passage (see Figure 5C); 
expanding the fenestration to prevent or at least delaying its closure of the fenestration, wherein the expansion is performed by expanding the at least one airway expander (Figure 5C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 45, 47, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US PGPub 2005/0096529)
Regarding Claim 45, Cooper teaches the method of claim 39 but fails to explicitly teach wherein the airway bypass passage is a fenestration with a length in a range of 2 to 25 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the length of the fenestration cut since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
Regarding Claim 47, Cooper teaches the method of claim 39 but fails to disclose wherein the airway expander in its maximum open state has an outer diameter in a range of 1.5 to 2.5 greater than the target location in the airway.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the maximum outer diameter range of the airway expander since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
Regarding Claim 48, Cooper teaches the method of claim 39 but fails to disclose wherein the airway expander in its minimum closed state has an outer diameter in a range of 1 to 3 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify minimum diameter of the airway expander since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).


Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US PGPub 2005/0096529) as applied to claim 40 above, and further in view of Perkins (US Patent 6,287,290).
Regarding Claim 43, Cooper teaches the method of claim 40 but fails to disclose wherein the delivering step comprises delivering over a guide wire.
Perkins teaches a device for treating emphysema (abstract) comprising delivering the catheter over a guidewire (Figures 12A-12C; Column 10, Lines 59-67 and Column 11 Lines 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Cooper to be delivered over a guidewire, as taught by Perkins, for the advantage of providing an imaging guidewire which can better help facilitate proper placement of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771